Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 19, 2015

The Court of Appeals hereby passes the following order:

A16A0465. CHRISTINA BYRD v. SUNTRUST MORTGAGE, INC.

      Christina Byrd brought this action for damages and other relief. In a final order
dated October 21, 2014, the trial court granted Suntrust Mortgage Inc.’s motion to
dismiss. Byrd moved for reconsideration of that order. The trial court denied the
motion for reconsideration in an order entered January 15, 2015. On February 10,
2015, Byrd filed a notice of direct appeal. We lack jurisdiction because the notice of
appeal is untimely.
      OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
entry of the appealable judgment. A motion for reconsideration does not extend the
time for filing a notice of appeal. Cheeley-Towns v. Rapid Group, 212 Ga. App. 183
(441 SE2d 452) (1994). Further, the denial of a motion for reconsideration is not in
itself an appealable order. Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5)
(1985). Here, Byrd filed her notice of appeal 112 days after the entry of the order
dismissing her case. Therefore, her untimely appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               11/19/2015
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.